DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 28 is objected to because of the following informalities:  line 2 recites “all sentences” and thus does not explicitly provide antecedent basis, however it is understood that antecedent basis is intended as follows, and accordingly, this limitation should be amended as follows: “all sentences in the text.”  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-27, 29-32, and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Roche et al. (ed.), Finite-State Language Processing. Parsing with Finite-State Transducers. 1997, pages 241-281 (herein “Roche”) in view of Tang et al., (US 2016/0188573 A1, herein “Tang”).
Regarding claim 21, Roche teaches a method of automated processing of text, the method comprising (Roche Introduction, pages 241-242, use of finite-state transducers to parse very large scale lexical grammars, with a focus on the process of parsing a sentence): 
processing the text to generate a language space that includes descriptive data elements configured as first ordered sequences that are associated with a plurality words in the text and for which a first word of the plurality of words has multiple meanings (Roche pages 244-246, input sentence “John thinks that Peter kept the book” is converted to a syntactic dictionary (language space) including labels “N” and “S” in an order from left to right associated with the words of the sentence, and where page 248 gives an example of a sentence “John left this morning” where the word left (first word) is ambiguous as it could be a noun, verb, or adjective, and thus have at least three different interpretations (meanings)); and 
applying a first transducer to analyze the descriptive data elements in the language space and to disambiguate a meaning of the first word, wherein (Roche pages 245-246, given a dictionary for the input sentence, a transducer is generated that represents the dictionary, and where parsing consists of applying the transducer on the input and checking whether the output is different from the input until the input is not modified, where page 253 teaches that application of the transducer results in reduced ambiguity of ambiguous words in the input sentence): 
the first transducer comprises objects configured as second ordered sequences that are traversed by one or more trajectories through the first transducer (Roche pages 251-252, figures 8.6, 8.7, as shown the transducers are comprised of sequential states connected by paths, the paths labeled for conditions leading to a next state (trajectories) where a state may have multiple paths to multiple next nodes); 
each of the objects of the first transducer comprises an input element (Roche pages 251-252, figures 8.2, 8.6, 8.7, as shown, each state’s transition to the next state (object) is labeled with a symbol (input element) representing a part of speech, a word, or a word lemma of a word in the input sentence being parsed); 
the applying comprises comparing input elements of a portion of the objects in the one or more trajectories to at least a portion of the descriptive data elements in the language space (Roche pages 245-246, fig. 8.2, each entry of the syntactic dictionary is transformed into a finite state transducer, and transducers are used (applied) to map (compare) the input sentence (portion of the descriptive data elements in the language space) to a transducer (including input elements of a portion of the objects in the one or more trajectories) associated with the structure of the input sentence); and 
at least one input element of the portion of the objects is an expressive element that identifies an ordering in the first ordered sequences of two or more descriptive data elements in the portion of the descriptive data elements (Roche pages 245-246, fig. 8.2, as shown, a sentence begins with a [S/ element in a transition from the first state to a subsequent state, and ends with a /S] element which identifies the ordering of words in a sentence (expressive element identifying ordering), given that the first word starts after the [S element, and the last word comes right before the /S] element, for example, the sentence [S John thinks that Peter kept the book S] (two or more descriptive data elements as words) is mapped to the transducer shown in figure 8.2 with a first transition [S/(S, and a last transition mapped as /S]).
While Roche discusses the finite state transducer to have distinct states and transitions, Roche does not explicitly discuss that they are binary objects. Further, Roche does not explicitly teach the binary object has a code element.
Tang discloses binary objects (Tang paras. [0007] and [0047]-[0048], Finite State Transducer (FST) parser generating a meaning representation used to execute an action, where para. [0003] teaches these meaning representations are computer executable (thus code), and para. [0015] teaches that the FST includes mappings for a word such as “find” in a sentence to “[Action:find]”, which is a key-value pair (binary object), consisting of a type “Action” and the associated word from the input sentence “find”), and that the binary object has a code element (Tang fig. 9, paras. [0003], [0048], [0119], the meaning representation is a semantically parsed translation of a natural language input, such as find being mapped to “[Action:find]”, and is computer executable (code element) to be responsive to the user’s request).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the mapped semantic meaning/meaning representation as disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]).
Regarding claim 22, Roche teaches wherein the ordering comprises two descriptive data elements of the two or more descriptive data elements having a same start position in two of the ordered sequences (Roche pages 245-246, fig. 8.2, transducer that represents the syntactic dictionary having  multiple arc/transition paths a shown: 
    PNG
    media_image1.png
    177
    299
    media_image1.png
    Greyscale
 where the top set of arcs (ordered sequences) and thus their respective labels (descriptive data elements) such as the/the and book/book, John/John and Peter/Peter, all begin with the same state to which the arc [N/(N transitions to).
Regarding claims 23 and 36, Roche teaches wherein the ordering comprises a first descriptive data element of the two or more descriptive data elements spanning a first start position and a first stop position in [an ordered – claim 23 / a first ordered – claim 36] sequence of the first ordered sequences and a second descriptive data element of the two or more descriptive data elements having a second start position that is inclusively within the first start position and the first stop position (Roche pages 245-246, figure 8.2, considering the paths enclosed within the whole sentence descriptive data element beginning with [S/(S) (a first descriptive data element spanning a first start position), and ending with /S] (a first stop position), there are other states/nodes existing within the [S/( and /S] boundary such as [N (second start within the sequence beginning with [S/) describing also additional start/stop positions for the sequence of words being described from the input sentence provided).
Regarding claims 24 and 37, Roche does not explicitly teach the limitations of claim 24. Tang teaches wherein the code element is computer code or a pointer to computer code (Tang para. [0003], meaning representations are computer executable, thus computer code).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the mapped semantic meaning/meaning representation as disclosed in Tang at least 
Regarding claim 25, Roche teaches further comprising: detecting a match between at least a first descriptive data element of the descriptive data elements and a first input element of the input elements (Roche pages 247, and 251-252, the a morphological analysis as part of the parsing maps each inflected word (including a first descriptive data element) into a unique canonical form, to which the transducer is applied to the canonical form (first input element), for example, the word “keep” shown in transducer of figure 8.7 which is an element of the transducer).
Roche does not explicitly teach in response to detecting the match, executing the computer code.
Tang teaches teach in response to detecting the match, executing the computer code (Tang paras. [0003], [0015], and [0020], parsing result maps (matches) the word “find” in the input FST to its semantic meaning of [Action:find], which is a meaning representation that is executed).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the mapped semantic meaning/meaning representation which is computer executed as disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]).
Regarding claim 26, Roche teaches wherein results in removing one or more descriptive data elements from the language space to produce a modified language Roche pages 248-249, 251, given the ambiguous string “left”, the dictionary shown on page 249 includes a list of possible interpretations for the entry, including noun, verb or adjective, and is represented by the automaton in figure 8.6, and processed as shown in fig. 8.8 on page 253 to remove the “left” entries that are not a “verb” part of speech (thus producing a modified language space) and thus disambiguating “left” to have the meaning of a verb).
Roche does not explicitly teach executing the computer code. Tang teaches executing the computer code (Tang paras. [0013], [0015] and [0020], scores of various paths in an input FST (which represents a language space of the input sentence being parsed) determine the best FST path, thus removing lower scored paths (corresponding to the language space), to generate the meaning representations, where para. [0124] teaches that the determining of the best FST path is an operation calculated by the natural language input processor, thus execution of code to drive the processor to perform the operation).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the best-matched FST path operation performed by a natural language input processor as disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]).
Regarding claim 27, Roche teaches further comprising processing the modified language space to extract information from the text based on the meaning of the first word (Roche page 253, through the syntactic analysis resulting in a final result of a string (modified language space) with part of speech tagging (extracted information) that represents the exact morphological interpretation (meaning) of each word).
Regarding claim 29, Roche teaches wherein results in generating and adding one or more descriptive data elements to the language space to produce a modified language space (Roche pages 248-249, the dictionary (corresponding to the claimed language space) is expanded to include morphological entries for all possible parts of speech (descriptive data elements) for a particular word in the input sentence).
Roche does not explicitly teach executing the computer code. Tang teaches executing the computer code (Tang paras. [0003], [0015], and [0020], parsing result including the word “find” in the input FST to relate to its semantic meaning of [Action:find], a meaning representation that is executed).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the meaning representation which is computer executed as disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]).
Regarding claim 30, Roche teaches the first word in the language space (Roche page 250, language space including words of a sentence, and potential parts of speech that they are), but does not explicitly teach the remainder of the limitations of claim 30. Tang teaches wherein executing the computer code comprises indicating a level of certainty for a descriptive data element for (Tang paras. [0003], [0009]-[0010], [0108], [0118], a weight is given for a parsed word from an input sentence, where “find” has a weight and is mapped to its semantic meaning of “Action:find,” a meaning representation which is computer executable).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the meaning representation which is computer executed as disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]).
Regarding claim 31, Roche teaches further comprising: producing, from the first transducer, a second transducer for analyzing the plurality of words, wherein the second transducer has significantly less data than the first transducer (Roche pages 247-248, fig. 8.5, each transduction applied on a finite state automaton, producing transducers (including a second transducer) with less overall states and transitions (thus less data)).
Regarding claim 32, Roche teaches wherein producing the second transducer comprises excluding from the second transducer objects on trajectories in the first transducer that do not match to any of the first ordered sequences of the descriptive data elements (Roche pages 245-248, in the transducer Tdic representing the syntactic dictionary dic1 (descriptive data elements) is applied repeatedly but each time on less objects/trajectories as shown from figure 8.5, until the output is not different than the input (thus a match to the sequences of the descriptive data elements)).
While Roche teaches that transducers are composed of components, including transitions between states, Roche does not explicitly teach binary objects.
Tang paras. [0007] and [0047]-[0048], Finite State Transducer (FST) parser generating a meaning representation used to execute an action, where para. [0003] teaches these meaning representations are computer executable (thus code), and para. [0015] teaches that the FST includes mappings for a word such as “find” in a sentence to “[Action:find]”, which is a key-value pair (binary object), consisting of a type “Action” and the associated word from the input sentence “find”).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the mapped semantic meaning/meaning representation as disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]).
Regarding claim 35, Roche teaches process received text to generate a language space that includes descriptive data elements configured as first ordered sequences that are associated with a plurality words in the text and for which a first word of the plurality of words has multiple meanings (Roche pages 244-246, input sentence “John thinks that Peter kept the book” is converted to a syntactic dictionary (language space) including labels “N” and “S” in an order from left to right associated with the words of the sentence, and where page 248 gives an example of a sentence “John left this morning” where the word left (first word) is ambiguous as it could be a noun, verb, or adjective, and thus have at least three different interpretations (meanings)); and 
Roche pages 245-246, given a dictionary for the input sentence, a transducer is generated that represents the dictionary, and where parsing consists of applying the transducer on the input and checking whether the output is different from the input until the input is not modified, where page 253 teaches that application of the transducer results in reduced ambiguity of ambiguous words in the input sentence): 
the first transducer comprises objects configured as second ordered sequences that are traversed by one or more trajectories through the first transducer (Roche pages 251-252, figures 8.6, 8.7, as shown the transducers are comprised of sequential states connected by paths, the paths labeled for conditions leading to a next state (trajectories) where a state may have multiple paths to multiple next nodes); 
each of the objects of the first transducer comprises an input element (Roche pages 251-252, figures 8.2, 8.6, 8.7, as shown, each state’s transition to the next state (object) is labeled with a symbol (input element) representing a part of speech, a word, or a word lemma of a word in the input sentence being parsed); 
the applying comprises comparing input elements of a portion of the objects in the one or more trajectories to at least a portion of the descriptive data elements in the language space (Roche pages 245-246, fig. 8.2, each entry of the syntactic dictionary is transformed into a finite state transducer, and transducers are used (applied) to map (compare) the input sentence (portion of the descriptive data elements in the language space) to a transducer (including input elements of a portion of the objects in the one or more trajectories) associated with the structure of the input sentence); and 
at least one input element of the portion of the objects is an expressive element that identifies an ordering in the first ordered sequences of two or more descriptive data elements in the portion of the descriptive data elements (Roche pages 245-246, fig. 8.2, as shown, a sentence begins with a [S/ element in a transition from the first state to a subsequent state, and ends with a /S] element which identifies the ordering of words in a sentence (expressive element identifying ordering), given that the first word starts after the [S element, and the last word comes right before the /S] element, for example, the sentence [S John thinks that Peter kept the book S] (two or more descriptive data elements as words) is mapped to the transducer shown in figure 8.2 with a first transition [S/(S, and a last transition mapped as /S]).
Roche does not explicitly teach Non-transitory computer-readable medium encoding instructions that, when executed by at least one processor, adapt the at least one processor to. 
While Roche discusses the finite state transducer to have distinct states and transitions, Roche does not explicitly discuss that they are binary objects. Further, Roche does not explicitly teach the binary object has a code element.
Tang teaches non-transitory computer-readable medium encoding instructions that, when executed by at least one processor, adapt the at least one processor to (Tang paras. [0185]-[0186], processors programmed by one or more instructions to perform some or all of the functionality disclosed, where the instructions are stored on a random access memory (non-transitory computer-readable medium)).
Tang discloses binary objects (Tang paras. [0007] and [0047]-[0048], Finite State Transducer (FST) parser generating a meaning representation used to execute an action, where para. [0003] teaches these meaning representations are computer executable (thus code), and para. [0015] teaches that the FST includes mappings for a word such as “find” in a sentence to “[Action:find]”, which is a key-value pair (binary object), consisting of a type “Action” and the associated word from the input sentence “find”), and that the binary object has a code element (Tang fig. 9, paras. [0003], [0048], [0119], the meaning representation is a semantically parsed translation of a natural language input, such as find being mapped to “[Action:find]”, and is computer executable (code element) to be responsive to the user’s request).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the mapped semantic meaning/meaning representation as disclosed in Tang, and to be encoded on a memory component as instructions to be executed by a processor also disclosed in Tang, at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]), and because using a computer readable medium with instructions is a known method to implement an algorithm via a computer processor with predictable results, and thus would be combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Regarding claim 38, Roche teaches detect a match between at least a first descriptive data element of the descriptive data elements and a first input element of the input elements (Roche pages 247, and 251-252, the a morphological analysis as part of the parsing maps each inflected word (including a first descriptive data element) into a unique canonical form, to which the transducer is applied to the canonical form (first input element), for example, the word “keep” shown in transducer of figure 8.7 which is an element of the transducer), to remove one or more descriptive data elements from the language space to produce a modified language space and to disambiguate the meaning of the first word (Roche pages 248-249, 251, given the ambiguous string “left”, the dictionary shown on page 249 includes a list of possible interpretations for the entry, including noun, verb or adjective, and is represented by the automaton in figure 8.6, and processed as shown in fig. 8.8 on page 253 to remove the “left” entries that are not a “verb” part of speech (thus producing a modified language space) and thus disambiguating “left” to have the meaning of a verb).
Roche does not explicitly teach in response to detecting the match, execute the computer code. Roche also does not explicitly teach wherein the instructions further adapt the at least one processor to.
Tang teaches the instructions further adapt the at least one processor to (Tang paras. [0185]-[0186], processors programmed by one or more instructions to perform some or all of the functionality disclosed, where the instructions are stored on a random access memory).
Tang teaches teach in response to detecting the match, execute the computer code (Tang paras. [0003], [0015], and [0020], parsing result maps (matches) the word “find” in the input FST to its semantic meaning of [Action:find], which is a meaning representation that is executed).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the best-matched FST path operation performed by a natural language input processor as disclosed in Tang and to be encoded on a memory component as instructions to be executed by a processor also disclosed in Tang at least because doing so would provide results of a natural language parse that are more accurately aligned with the user’s intent (see Tang para. [0007]), and because using a computer readable medium with instructions is a known method to implement an algorithm via a computer processor with predictable results, and thus would be combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Regarding claim 39, Roche teaches process the modified language space to extract information from the text based on the meaning of the first word (Roche page 253, through the syntactic analysis resulting in a final result of a string (modified language space) with part of speech tagging (extracted information) that represents the exact morphological interpretation (meaning) of each word).
Roche does not explicitly teach wherein the instructions further adapt the at least one processor to.
Tang teaches the instructions further adapt the at least one processor to (Tang paras. [0185]-[0186], processors programmed by one or more instructions to perform some or all of the functionality disclosed, where the instructions are stored on a random access memory).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include the memory component as instructions to be executed by a processor also disclosed in Tang at least because using a computer readable medium with instructions is a known method to implement an algorithm via a computer processor with predictable results, and thus would be combining prior art elements according to known methods to yield predictable results. MPEP 2143(I)(A).
Regarding claim 40, Roche teaches produce, from the first transducer, a second transducer for the plurality of words, wherein the second transducer has significantly less data than the first transducer (Roche pages 247-248, fig. 8.5, each transduction applied on a finite state automaton, producing transducers (including a second transducer) with less overall states and transitions (thus less data)).
Roche does not explicitly teach wherein the instructions further adapt the at least one processor to.
Tang teaches the instructions further adapt the at least one processor to (Tang paras. [0185]-[0186], processors programmed by one or more instructions to perform some or all of the functionality disclosed, where the instructions are stored on a random access memory).
Therefore, taking the teachings of Roche and Tang, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Roche in view of Tang, as set forth above regarding claim 21 from which claims 33-34 depend, further in view of Kempe, (US 2003/0046055 A1, herein “Kempe”).
Regarding claim 33, Roche teaches the first transducer (Roche pages 245-246, a transducer is generated that represents the dictionary), but does not explicitly teach the remainder of the limitations of claim 33. Kempe teaches wherein transducer is formed as a bi-machine transducer having a forward transducer and a reverse transducer (Kempe paras. [0043] and [0198], a transducer that is a bi-machine consisting of two transducers, one that processes input from left to right (forward transducer) and another that processes input from right to left (reverse transducer)).
Therefore, taking the teachings of Roche and Kempe, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include a bi-machine transducer as disclosed in Kempe at least because doing so would provide a more efficient transducer than an original transducer since the bi-machine transducer will have no local ambiguities (see Kempe para. [0043]).
Regarding claim 34, Roche does not explicitly teach the limitations of claim 34. Kempe teaches wherein the input element is located in the forward transducer and the code element is located in the reverse transducer (Kempe paras. [0200]-[0201], [0204], figs. 31-32, bimachine B with left-deterministic automaton in fig. 31 (forward transducer), and right-deterministic automaton which is equal to the reversed input side (reverse transducer), where paras. [0205]-[0206] teach the forward transducer A1/FST T1 with input element “xaxaya”, and the reverse transducer A2/FST T2 mapping (code element) a sequence from the A1/FST T1 to an output sequence).
Therefore, taking the teachings of Roche and Kempe, together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the transducer disclosed in Roche to include a bi-machine transducer as disclosed in Kempe at least because doing so would provide a more efficient transducer than an original transducer since the bi-machine transducer will have higher processing speed (see Kempe para. [0198]).

Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim and for the other informalities given above in the objection to claim 28, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest cited art of record includes the combination of Roche and Tang. While Roche discloses aspects of a dictionary that is determined by an input sentence, and where the dictionary is updated through syntactic and morphologic processing, Roche does not explicitly disclose that a search query is performed on the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chotimongkol et al., US 8,700,404 B1, directed towards generating a semantic and syntactic graph for a received utterance. Chotimongkol’s graph is a type of finite state machine with states and transitions, and includes various types of information encoded in the graph.
Schabes et al., US 5,610,812, directed towards assigning part of speech tags to English text using a finite state transducer. Schabe’s transducer can be applied to a sequence of part of speech tags to determine the part of speech tags for an entire sentence.
Wang et al., US 9,972,314 B2, directed towards automatic speech recognition using weighted finite state transducers. The FSTs of Wang are optimized when possible, according to whether a transducer can be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908. The examiner can normally be reached Monday-Friday, 09:30-18:30 EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHELLE M. KOETH
Primary Examiner




/MICHELLE M KOETH/Primary Examiner, Art Unit 2656